               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


QUALITY LABELS & PACKAGING,     )
INC. and DISTRIBUIDORA DE       )
EMPAQUES CENTROAMERICANO, S.A., )
                                )
              Plaintiffs,       )
                                )
     v.                         )       1:19CV210
                                )
WELLS FARGO BANK, N.A., DREW’S  )
LOUNGE, LLC, ANDREW I.          )
ROBERTSON, and JOHN DOES 1–5,   )
                                )
              Defendants.       )


                  MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Now before the court are Defendants’ motion to dismiss,

(Doc. 5), Plaintiffs’ first amended complaint and Plaintiffs’

motion to remand, (Doc. 8). As explained herein, this court

finds that the motion to dismiss should be denied as moot

because Plaintiffs have filed a second amended complaint. This

court further finds that the motion to remand should be denied.

I.   BACKGROUND & PROCEDURAL HISTORY

     Plaintiff Quality Labels & Packaging, Inc., is “in the

business of printing labels for use in textile products.”

(Second Amended Complaint (“Second Am. Compl.”) (Doc. 6) ¶ 9.)

Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) is “a national

banking institution.” (Id. ¶ 3.) Defendant Drew’s Lounge, LLC
(“Drew’s Lounge”) is a corporation, owned by Defendant Andrew I.

(“Robertson”), that allegedly “opened a Business Choice Checking

Account . . . at Wells Fargo . . . [that] was used to receive

stolen funds illegally and fraudulently obtained from

Plaintiffs.” (Id. ¶¶ 4–5, 14.) Plaintiffs also identify as

defendants five unknown individuals, John Does 1-5, who

allegedly assisted in this conspiracy.

     Generally, Plaintiffs allege that Defendant Robertson

(through Drew’s Lounge) created fake email addresses, duped

Plaintiffs into thinking they were dealing with a real supplier

of label material, and induced Plaintiffs to transfer thousands

of dollars into the Wells Fargo accounts. (Id. ¶¶ 15–20.)

Plaintiffs bring the following claims: (1) negligence and

violation of UCC Article 4A against Wells Fargo, alleging that

the bank failed to follow know-your-customer processes and

verify account ownership; (2) conversion against all Defendants;

(3) false pretenses against Drew’s Lounge, Robertson and John

Does 1-5; (4) tortious interference with contracts against

Drew’s Lounge, Robertson and John Does 1-5; and (5) unfair and

deceptive trade practices against all Defendants. (Id. ¶¶ 21–56;

Amended Complaint (“First Am. Compl.”) (Doc. 2) ¶¶ 21–56.)

     Plaintiffs initially filed this lawsuit in Forsyth County

Superior Court. The case was then removed by Defendants, who

                              – 2 –
assert that this court has jurisdiction pursuant to 28 U.S.C.

§ 1332 because the parties are completely diverse and the amount

in controversy alleged on the face of the first amended

complaint is greater than $75,000.00. (Doc. 1 ¶¶ 10–12.)

Defendants then filed a motion to dismiss pursuant to Fed. R.

Civ. P. 12(b)(6). (See Doc. 5.)

      Two days after the motion to dismiss was filed, Plaintiffs

filed a second amended complaint. (See Second Am. Compl. (Doc.

6).) Plaintiffs then moved to remand the case to state court,

(Doc. 8), and submitted a brief in support of that motion,

(Pls.’ Br. in Supp. of Mot. to Remand (“Pls.’ Br.”) (Doc. 9).)

Defendants responded opposing the motion to remand, (Doc. 14),

and Plaintiffs replied, (Doc. 16).

II.   MOTION TO DISMISS

      Because this court ultimately determines that the motion to

dismiss should be denied as moot without reaching the merits,

this court will not set forth the substantive motion to dismiss

standard here.

      Plaintiffs filed a second amended complaint as a matter of

course under Fed. R. Civ. P. 15(a)(1)(B). (See Second Am. Compl.

(Doc. 6).) Because the subsequent complaint automatically

supersedes the first amended complaint, rendering it null and

void, this court finds that Defendants’ motion to dismiss the

                               – 3 –
first amended complaint should be denied as moot. See, e.g.,

Shoe Show, Inc. v. One-Gateway Assocs., LLC, No. 1:14CV434, 2015

WL 1128016, at *2 (M.D.N.C. Mar. 12, 2015) (“Defendant’s Motion

to Dismiss Plaintiff’s Original Complaint will be denied as moot

because the Original Complaint is superseded by Plaintiff’s

Amended Complaint.”) (internal quotation marks omitted); Baucom

v. Cabarrus Eye Ctr., P.A., No. 1:06CV00209, 2006 WL 2569079, at

*1 (M.D.N.C. Sept. 1, 2006) (“Defendant’s motion to dismiss

seeks dismissal of a superceded complaint, and the court must

regard the motion as moot.”).

III. MOTION TO REMAND

     A.   Legal Standard

     28 U.S.C. § 1441 allows a defendant to remove “any civil

action brought in a State court of which the district courts of

the United States have original jurisdiction” to federal court.

     [A] party seeking to adjudicate a matter in federal
     court must allege and, when challenged, must
     demonstrate the federal court’s jurisdiction over the
     matter. If a plaintiff files suit in state court and
     the defendant seeks to adjudicate the matter in
     federal court through removal, it is the defendant who
     carries the burden of alleging in his notice of
     removal and, if challenged, demonstrating the court’s
     jurisdiction over the matter.

Strawn v. AT&T Mobility LLC, 530 F.3d 293, 296 (4th Cir. 2008);

see also Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148,



                                – 4 –
151 (4th Cir. 1994) (“The burden of establishing federal

jurisdiction is placed upon the party seeking removal.”).

     Diversity jurisdiction is proper only “where the matter in

controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.” 28 U.S.C. § 1332(a). The amount in

controversy is determined at the time of removal and “the status

of the case as disclosed by the plaintiff’s complaint [at that

time] is controlling in the case of a removal, since the

defendant must file his petition before the time for answer or

forever lose his right to remove.” St. Paul Mercury Indem. Co.

v. Red Cab Co., 303 U.S. 283, 291 (1938) (footnote omitted); see

also Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th Cir.

2013) (“The removability of a case depends upon the state of the

pleadings and the record at the time of the application for

removal.”) (quoting Ala. Great. S. Ry. Co. v. Thompson, 200 U.S.

206, 216 (1906)) (emphasis added). “[E]vents occurring

subsequent to removal which reduce the amount recoverable,

whether beyond the plaintiff’s control or the result of his

volition, do not oust the district court’s jurisdiction once it

has attached.” St. Paul Mercury, 303 U.S. at 293 (footnote

omitted).

     “If a defendant alleges that removability is apparent from

the face of the complaint, the district court must evaluate

                              – 5 –
whether the complaint itself satisfies the defendant’s

jurisdictional burden.” Roe v. Michelin N. Am., Inc., 613 F.3d

1058, 1061 (11th Cir. 2010); see also Angus v. Shiley Inc., 989

F.2d 142, 146 (3d Cir. 1993) (“The general federal rule is to

decide the amount in controversy from the complaint itself.”).

     When a plaintiff’s complaint leaves the amount of
     damages unspecified, the defendant must provide
     evidence to show what the stakes of litigation are
     given the plaintiff’s actual demands. To resolve
     doubts regarding a defendant’s asserted amount in
     controversy, both sides submit proof and the court
     decides, by a preponderance of the evidence, whether
     the amount-in-controversy requirement has been
     satisfied.

Scott v. Cricket Commc’ns, LLC, 865 F.3d 189, 194 (4th Cir.

2017) (internal quotation marks and citations omitted); see also

Michelin, 613 F.3d at 1061; Corwin Jeep Sales & Serv., Inc. v.

Am. Motors Sales Corp., 670 F. Supp. 591, 596 (M.D. Pa. 1986)

(“When the complaint does not contain a demand for a specific

monetary amount, the court may look to the petition for removal,

or make an independent appraisal of the monetary value of the

claim.”).

     In other words, “[w]here the plaintiff has alleged a sum

certain that exceeds the requisite amount in controversy, that

amount controls if made in good faith.”   Allen v. R & H Oil &

Gas Co., 63 F.3d 1326, 1335–36 (5th Cir. 1995). But, where the

total amount in controversy is not readily apparent from the

                              – 6 –
face of the complaint, the district court should independently

determine the reasonable value of the claims and can “require

parties to submit summary-judgment-type evidence, relevant to

the amount in controversy at the time of removal.” Id. at 1336

(footnote omitted).

     Treble damages and punitive damages are generally included

within the amount in controversy when the plaintiff is permitted

to recover those damages under applicable law. See Bell v.

Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943) (“Where

both actual and punitive damages are recoverable under a

complaint each must be considered to the extent claimed in

determining jurisdictional amount.” (footnote omitted)); see

also R.L. Jordan Oil Co. of N.C., Inc. v. Boardman Petroleum,

Inc., 23 F. App’x 141, 145 n.3 (4th Cir. 2001) (“When

calculating the amount in controversy, the district court should

consider any special or punitive damages, such as treble

damages, available to” the plaintiff.); Saval v. BL Ltd., 710

F.2d 1027, 1033 (4th Cir. 1983) (“Appellants’ final contention

is that they are entitled to punitive damages, which may be

added to the amount in controversy in order to reach the

jurisdictional amount.”); Marchese v. JPMorgan Chase Bank, N.A.,

917 F. Supp. 2d 452, 460–61 (D. Md. 2013) (“Trebled damages are

considered when determining the amount in controversy.”).

                              – 7 –
     When punitive damages are alleged generally but not in a

specific amount, courts often employ a two-part test to

determine whether the punitive damage claim brings the amount in

controversy over the jurisdictional threshold. “The first

question is whether punitive damages are recoverable as a matter

of state law. If the answer is yes, the court has subject matter

jurisdiction unless it is clear beyond a legal certainty that

the plaintiff would under no circumstances be entitled to

recover the jurisdictional amount.” Cadek v. Great Lakes

Dragaway, Inc., 58 F.3d 1209, 1211–12 (7th Cir. 1995) (internal

quotation marks omitted); see also Wiemers v. Good Samaritan

Soc’y, 212 F. Supp. 2d 1042, 1047 (N.D. Iowa 2002) (collecting

cases; stating that “the test the court must apply is whether it

is more likely than not that the amount of the claim will exceed

the jurisdictional amount of $75,000”).

     B.   Analysis

     Defendants assert in their notice of removal that the

amount-in-controversy requirement is clearly satisfied on the

face of the complaint. (See Doc. 1 at 3–4.) Plaintiffs, however,

argue that “the amount in controversy set forth in [the First]

Amended Complaint was ambiguous, perhaps resulting in

Defendant’s confusion; however, Plaintiffs do not intend and did

not intend to seek damages exceeding the jurisdictional amount

                              – 8 –
of $75,000.00.” (Pls.’ Br. (Doc. 9) at 3.) Plaintiffs further

state that, while “the references to punitive and treble damages

cause ambiguity, . . . Plaintiffs have cleared up this

ambiguity” by filing a second amended complaint that removes

those allegations. (Doc. 16 at 1–2.)

     It is well-established that the amount in controversy is

determined based on the pleadings at the time of removal and

that subsequent amendments are irrelevant to this inquiry. See,

e.g., St. Paul Mercury, 303 U.S. at 291–93. Therefore, this

court may look only to the first amended complaint to determine

the reasonable value of Plaintiffs’ claims.

     Although Plaintiffs’ subsequent amendments have no bearing

on the removal inquiry, the court is still required to evaluate

whether Defendants have met their burden of demonstrating

subject matter jurisdiction.

     This court reads claims one through six of the first

amended complaint as asserting alternative legal theories of

recovery for the same injury: the loss of $42,334.72 allegedly

transferred into the Wells Fargo accounts. (See First Am. Compl.

(Doc. 2) ¶¶ 30, 36, 51–56.) Therefore, the value of the

individual claims cannot be aggregated for amount-in-controversy

purposes because Plaintiffs can recover this amount only once.

See, e.g., Holmes v. Boehringer Ingelheim Pharms., Inc., 158

                               – 9 –
F. Supp. 2d 866, 868 (N.D. Ill. 2001) (“Counts I and II of the

plaintiff’s complaint therefore state different legal theories

of recovery for the same injury, not separate claims for relief,

and they cannot be aggregated to meet the jurisdictional amount

of § 1332(a).”); Powers v. FMC Corp., 155 F. Supp. 2d 307, 310

(E.D. Pa. 2001) (“These three counts assert three different

theories — negligence, strict liability, and breach of warranty

— for the same set of injuries allegedly suffered by [the

plaintiff]. Thus, these three counts are incapable of

establishing with any certainty damages greater than $50,000.”).

     Rule 8 of the North Carolina Rules of Civil Procedure was

amended in 1990 to require that:

     [i]n all negligence actions, and in all claims for
     punitive damages in any civil action, wherein the
     matter in controversy exceeds the sum or value of ten
     thousand dollars ($10,000), the pleading shall not
     state the demand for monetary relief, but shall state
     that the relief demanded is for damages incurred or to
     be incurred in excess of ten thousand dollars
     ($10,000).

1990 N.C. Sess. Laws 995 (S.B. 734). That provision was

subsequently amended in 2014 to modify the pleading amount from

more than $10,000.00 to more than $25,000.00. N.C. Gen. Stat.

§ 1A-1, Rule 8(a)(2); see also 2014 N.C. Sess. Laws 115 (H.B.

1133).




                             – 10 –
         Plaintiffs allege a cause of action pursuant to N.C. Gen.

Stat. § 75-16 and request damages “in an amount exceeding Ten

Thousand and no/100 Dollars ($10,000.00), the trebling of said

damages and attorneys’ fees . . . .” 1 (First Am. Compl. (Doc. 2)

¶ 56.) The reasonable value of this claim might be subject to

some ambiguity given the pleading requirements of N.C. Gen.

Stat. § 1A-1, Rule 8 and the 2014 change from $10,000.00 to

25,000.00. However, this court finds that Plaintiffs’

allegations in the sixth claim for relief are readily construed

to allege compensatory damages in the amount of $42,334.72. The

possible trebling of those damages brings the total amount to

$127,004.16.

     First, N.C. Gen. Stat. § 1A-1, Rule 8, does not provide an

outer limit for the damages amount if the allegation is simply

that damages “exceed” $25,000.00 (or $10,000.00). (See First Am.

Compl. (Doc. 2) ¶ 56.) In fact, the current rule permits

Plaintiffs to allege a specific amount only if the damages

sought are less than $25,000.00. This court therefore concludes

that Plaintiffs’ reference to damages “in an amount exceeding”


     1 N.C. Gen. Stat. § 75-16 authorizes treble damages for any
plaintiff injured “in violation of the provisions of this
Chapter.” Plaintiffs’ unfair trade practices claim is brought
pursuant to N.C. Gen. Stat. § 75-1.1 et seq. (First Am. Compl.
(Doc. 2) ¶ 52.) If Plaintiffs prevail on this claim, they may
recover treble damages under North Carolina law.

                                – 11 –
$10,000.00 is a general allegation and not subject to an upper

limit of either $10,000.00 or $25,000.00.

     Second, the other allegations in the sixth claim for relief

clearly illustrate the amount of damages Plaintiffs request in

the complaint. The sixth claim for relief incorporates by

reference all prior allegations and focuses on Defendants’ role

in allegedly causing “Plaintiffs’ loss of funds.” (Id. ¶¶ 51–

52.) Those earlier allegations specifically detail transactions

in which Defendants allegedly fraudulently obtained a total of

$42,334.72 from Plaintiffs. (See, e.g., id. ¶¶ 14–17.) The sixth

claim for relief further states that “Defendants’ conduct,

representations, and statements, leading to Plaintiffs’ loss of

funds constitute conversion . . . [and] unfair and deceptive

acts in violation of N.C. Gen. Stat. § 75-1.1 et seq.” (Id.

¶ 52.) In light of these allegations, this court finds that

Plaintiffs’ sixth claim for relief seeks $42,334.72 in

compensatory damages, which, when trebled, produces a total

prayer for relief in the amount of $127,004.16.

     Plaintiffs contend that the allegations are ambiguous and

that Defendants justifiably misunderstood the amount of damages

alleged when they removed this case. Plaintiffs argue as

follows:



                             – 12 –
          Admittedly, the amount in controversy set forth
     in Plaintiffs’ Amended Complaint was ambiguous,
     perhaps resulting in Defendant’s confusion; however,
     Plaintiffs do not intend and did not intend to seek
     damages exceeding the jurisdictional amount of
     $75,000.00. Rather, Plaintiffs seek actual damages in
     the amount of $42,334.72 and $10,000.00 in attorney’s
     fees totaling $52,334.72 plus interest and costs —
     well under the $75,000.00 jurisdictional threshold.

(Pls.’ Br. (Doc. 9) at 3.) This argument is not persuasive. The

court cannot reconcile Plaintiffs’ statement that they seek

damages of $42,334.72 and $10,000.00 in attorney’s fees with the

plain language of the first amended complaint: “Plaintiffs are

entitled to recover from Defendants damages in an amount

exceeding Ten Thousand and no/100 Dollars ($10,000), the

trebling of said damages and attorneys’ fees pursuant to N.C.

Gen. Stat. § 75-16.” (First Am. Compl. (Doc. 2) ¶ 56 (emphasis

added).) It may be that Plaintiffs hope to ultimately recover

only a total of $52,334.72. But Plaintiffs’ subjective intent

does not control once Plaintiffs have submitted a complaint

seeking more than the jurisdictional amount. See St. Paul

Mercury, 303 U.S. at 294 (“If the plaintiff could, no matter how

bona fide his original claim in the state court, reduce the

amount of his demand to defeat federal jurisdiction the

defendant’s supposed statutory right of removal would be subject

to the plaintiff’s caprice.”).



                             – 13 –
     If Plaintiffs have misstated their desired recovery, they

“may resort to the expedient of suing for less than the

jurisdictional amount” in a subsequent suit. Id. The first

amended complaint, specifically in the sixth claim for relief,

sets out a claim for an amount well above $75,000.00. Absent

some showing that this claim is not bona fide, it cannot be

disregarded even though Plaintiffs might actually seek a lesser

amount during the litigation.

     The first amended complaint also includes a claim for

punitive damages against certain Defendants “under N.C. Gen.

Stat. §§ 1D-1, et seq. and 99A-1.” (First Am. Compl. (Doc. 2)

¶ 58.) Even assuming for argument that Plaintiffs do seek only a

total compensatory recovery of $52,334.72, as Plaintiffs

contend, the punitive damages claim nevertheless pushes them

above the jurisdictional threshold. N.C. Gen. Stat. § 1D-15(a)

requires that, to recover punitive damages, a plaintiff must

prove “by clear and convincing evidence” either fraud, malice,

or willful or wanton conduct by the defendant. Plaintiffs allege

that Defendants acted “with malice and without lawful

justification,” (id. ¶ 49), and North Carolina courts have

upheld punitive damage awards under § 1D-15(a) for tortious

interference with contract claims, see, e.g., United Labs., Inc.

v. Kuykendall, 335 N.C. 183, 194–95, 437 S.E.2d 374, 381 (1993)

                                – 14 –
(affirming a $100,000.00 punitive damage award on a tortious

interference claim).

     Having determined that Plaintiffs might conceivably recover

punitive damages under state law, this court next considers

whether “it is more likely than not that the amount” of punitive

damages would bring the total recovery above $75,000.00.

Wiemers, 212 F. Supp. 2d at 1047. Courts may look to the typical

ratio of compensatory to punitive damages to determine the

reasonable value of an unspecified punitive damages claim for

amount-in-controversy purposes. See Arnold v. Guideone Specialty

Mut. Ins. Co., 142 F. Supp. 2d 1319, 1322 (N.D. Ala. 2001). In

Kuykendall, the North Carolina Supreme Court upheld a punitive

damages award of $100,000.00 on an unfair competition claim

where the underlying compensatory damages were $15,000.00. See

437 S.E.2d at 377. In discussing the compensatory-to-punitive-

damages ratio, the Supreme Court has generally endorsed

“[s]ingle-digit multipliers.” State Farm Mut. Auto. Ins. Co. v.

Campbell, 538 U.S. 408, 425 (2003).

     Here, any reasonable estimate of punitive damages that

might be recovered on top of $52,334.72 pushes the total amount

in controversy well above $75,000.00. Even using a conservative

one-to-one ratio and disregarding any attorneys’ fees for

purposes of the calculation, Plaintiffs can reasonably expect to

                             – 15 –
recover $42,334.72 in punitive damages (and a total amount of

$84,669.44).

       Defendants have met their burden of establishing subject

matter jurisdiction. Plaintiffs’ motion to remand the case to

state court will be denied.

IV.    CONCLUSION

       For the foregoing reasons, IT IS THEREFORE ORDERED that

Defendants’ motion to dismiss Plaintiffs’ amended complaint,

(Doc. 5), is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Plaintiffs’ motion to remand,

(Doc. 8), is DENIED.

       This the 9th day of July, 2019.




                              ____________________________________
                                  United States District Judge




                                – 16 –
